DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Buczynki on May 25, 2022.
	In line 11, of claim 1, delete “an other end of”; and
	In line 11, of claim 1, after “connected”, insert –from the second bond--.
Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a semiconductor apparatus as recited in claim 21, and particularly including wherein “the second low loop is adjacent to the second bond and is not in contact with the top-layer electrode.”
	The prior art of record does not teach or reasonably suggest a semiconductor apparatus as recited in claim 22, and particularly including wherein “a height of the low loop of the metal wire with respect to the top-layer electrode is less than twice a diameter of the metal wire.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814